Case 2:13-cr-00016-JDC-PJH Document 107 Filed 10/27/20 Page 1 of 6 PageID #: 461




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                          CASE NO. 2:13-CR-00016-01

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 DERRICK NATHANIEL HARTFIELD (01) MAGISTRATE JUDGE HANNA


                               MEMORANDUM RULING

        Before the court is a second Motion for Compassionate Release or Release to Home

 Confinement [doc. 98] filed by defendant Derrick Nathaniel Hartfield, who is currently

 serving a term of imprisonment following a revocation of supervised release. The

 government opposes the motion. Doc. 105.

                                              I.
                                       BACKGROUND

        Mr. Hartfield was indicted in this court on January 15, 2013, and charged with

 multiple counts of wire fraud, use of an unauthorized access device, and aggravated identity

 theft. Doc. 4. He pleaded guilty to one count of wire fraud and one count of aggravated

 identity theft, and was then sentenced on November 19, 2013, to consecutive terms of

 imprisonment of 60 and 24 months and four years of supervised release. Docs. 52, 69. Mr.

 Hartfield was released from the custody of the Bureau of Prisons on March 8, 2019, and

 began serving his term of supervised release. See doc. 81, p. 1. On January 8, 2020,

 however, the court revoked his release for multiple violations, including a conviction of

 identity theft following his arrest in Tennessee in July 2019. Docs. 87, 92. As a result, Mr.
Case 2:13-cr-00016-JDC-PJH Document 107 Filed 10/27/20 Page 2 of 6 PageID #: 462




 Hartfield was sentenced to a 27-month term of imprisonment with an additional 33 months

 of supervised release. Doc. 92. The court ordered that Mr. Hartfield be given credit for time

 served but that the revocation sentence run consecutive to any term of imprisonment

 imposed for the Tennessee conviction. Id.

        Mr. Hartfield is currently incarcerated at the Federal Correctional Institution at

 Forrest City, Arkansas. According to the BOP Inmate Locator, he is scheduled for release

 on September 21, 2021. Earlier this year he moved for compassionate release based on the

 COVID-19 pandemic, asserting that he fears contracting the virus because of his age (53)

 and preexisting condition (diabetes). Doc. 94. The government opposed the motion due to

 Mr. Hartfield’s failure to exhaust his administrative remedies and the court denied it on

 those same grounds. Docs. 96, 97. Mr. Hartfield now brings a second motion for

 compassionate release, citing the same health concerns and showing that his request for

 compassionate relief was denied by the warden on September 8, 2020. Doc. 98; see doc.

 106, att. 1.

                                              II.
                                   LAW & APPLICATION

        A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

 term of imprisonment for “extraordinary and compelling reasons” so long as they are

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

 this provision to directly petition the court for compassionate release. The court may only



                                              -2-
Case 2:13-cr-00016-JDC-PJH Document 107 Filed 10/27/20 Page 3 of 6 PageID #: 463




 act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

 defendant after the defendant has fully exhausted all administrative rights to appeal a

 failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

 from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

 before bringing such a request to the court and exhaustion is a jurisdictional prerequisite

 for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,

 at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

 21, 2020).

        Mr. Hartfield shows that he filed a request for compassionate release with the

 warden at FCI Forrest City, citing his medical conditions and his fear of contracting

 COVID-19. Doc. 106, att. 1, p. 1. He also shows that this request was denied on September

 8, 2020. Specifically, the warden stated:

               Title 18 of the United States Code, section 3582(c)(1)(A), allows a
        sentencing court, on motion of the director of the BOP, to reduce a term of
        imprisonment for extraordinary or compelling reasons. BOP Program
        Statement NO. 5050.50, Compassionate Release/Reduction in Sentence:
        Procedures for Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g),
        provide guidance on the types of circumstances that present extraordinary or
        compelling reasons, such as the inmate’s terminal medical condition;
        debilitated medical condition; status as a “new law” elderly inmate, an
        elderly inmate with medical conditions, or an “other elderly inmate”; the
        death or incapacitation of the family member caregiver of the inmate’s child;
        or the incapacitation of the inmate’s spouse or registered partner. Your
        request has been evaluated consistent with this general guidance.
               The BOP is taking extraordinary measures to contain the spread of
        COVID-19 and treat any affected inmates. We recognize that you, like all of
        us, have legitimate concerns and fears about the spread and effects of the
        virus. However, your concern about being potentially exposed to, or possibly
        contracting, COVID-19 does not currently warrant an early release from your


                                              -3-
Case 2:13-cr-00016-JDC-PJH Document 107 Filed 10/27/20 Page 4 of 6 PageID #: 464




        sentence. Accordingly, your [Reduction in Sentence] request is denied at this
        time.

 Id. at 2. Accordingly, the request is exhausted and the court may now consider Mr.

 Hartfield’s motion.

        In support of his motion, Mr. Hartfield attaches health services records from that

 confirm his conditions of diabetes and hypertension. See doc. 104, att. 1. As the

 government notes, the conditions appear to be managed with his care through the BOP.

 Managed medical conditions usually do not provide a basis for compassionate release

 under the relevant program statements. See BOP Prog. Statement 5050.50. This general

 rule, however, does not reflect present concerns about the COVID-19 pandemic. Several

 courts have found that the pandemic may present an extraordinary and compelling

 circumstance warranting compassionate release, particularly in the case of a defendant who

 is at risk for severe illness by reason of preexisting medical conditions. See United States

 v. Mazur, __ F.Supp.3d __, 2020 WL 2113613, at *4 (E.D. La. May 4, 2020) (collecting

 cases); see also United States v. Furlow, 2020 WL 3967719 (W.D. La. Jul. 13, 2020);

 United States v. Malone, 2020 WL 3065905 (W.D. La. June 9, 2020). Regardless of Mr.

 Hartfield’s health concerns, however, the government maintains that he is not eligible for

 compassionate release because he has failed to show that he is not a danger to others or

 that his release is otherwise consistent with the factors outlined in 18 U.S.C. § 3553(a).

        Even where the defendant has demonstrated that he is eligible for compassionate

 relief based on extraordinary circumstances, the court is also required to “consider[] the

 factors set forth in section 3553(a) to the extent that they are applicable . . . .” 18 U.S.C. §



                                               -4-
Case 2:13-cr-00016-JDC-PJH Document 107 Filed 10/27/20 Page 5 of 6 PageID #: 465




 3582(c)(1)(A). Section 3553(a) contains factors that the court must consider in determining

 the length of a sentence, including (1) to reflect the seriousness of the offense, (2) to afford

 adequate deterrence of criminal conduct, and (3) to protect the public from further crimes

 of the defendant. 18 U.S.C. § 3553(a)(2).

        Mr. Hartfield’s presentence report showed that he had a lengthy criminal history by

 the time of his arrest in 2013, with numerous fraud and theft convictions across several

 states. Doc. 62. After his release from this court’s original term of imprisonment, for one

 count of wire fraud and one count of aggravated identity theft, Mr. Hartfield violated his

 conditions of supervised released by crossing state lines and committing identity theft. See

 docs. 81, 83, 87. Mr. Hartfield still has eleven months remaining on his revocation

 sentence.

        Based on these factors, the government argues that the original sentence was

 adequately calculated to reflect the seriousness of the offense and that Mr. Hartfield’s

 history and offense characteristics necessitate he serve his full sentence in the interest of

 protecting the public. The court agrees. In light of Mr. Hartfield’s criminal history and lack

 of any demonstrated rehabilitation, the factors set forth in § 3553(a) override the court’s

 determination that the dangers posed by the COVID-19 pandemic might serve as a basis

 for a reduction in sentence.




                                               -5-
Case 2:13-cr-00016-JDC-PJH Document 107 Filed 10/27/20 Page 6 of 6 PageID #: 466




                                       III.
                                    CONCLUSION

       For the reasons stated above the Motion for Compassionate Release [doc. 98] is

 DENIED.

       THUS DONE AND SIGNED in Chambers on this 27th day of October, 2020.


                  _________________________________________
                             JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE




                                         -6-
